Dismissed and Memorandum Opinion filed July 3, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00098-CV
                                   ____________

                        ZYAREAYA Z. MILLER, Appellant

                                           V.

                            JOSHUA OYENIYI, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                         Trial Court Cause No. 1004996


                     MEMORANDUM                    OPINION

      This is an appeal from a judgment signed January 23, 2012. The notice of appeal
was filed January 27, 2012.     To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann.. ' 51.207.

       On May 10, 2012, this court ordered appellant to pay the appellate filing fee on or
before May 25, 2012, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                             2